Citation Nr: 0430323	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-20 006	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of 
frostbite, upper extremities.

5.  Entitlement to service connection for residuals of 
frostbite, lower extremities (claimed as varicose veins).

6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for dental trauma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for malaria, 
tinnitus, status post myocardial infarction, with 
hypertension, residuals of frostbite, lower extremities (also 
claimed as varicose veins), residuals of frostbite, upper 
extremities, dental injury from service trauma (for dental 
treatment purposes), and post-traumatic stress disorder. 

The Board notes that the RO granted service connection for 
bilateral hearing loss with a noncompensable evaluation.  The 
veteran did not appeal that evaluation.  


FINDINGS OF FACT

1.  The veteran does not have a current disability of malaria 
or residuals of malaria.

2.  Tinnitus was not manifest during service and is not 
related to service.

3.  Hypertension was not manifest in service nor within one 
year of separation from service, and is not related to 
service.

4.  The veteran has residuals of in-service cold exposure.

5.  The veteran did not engage in combat with the enemy.

6.  Credible supporting evidence of a claimed in-service 
stressor is not of record.

7.  The veteran does not have a dental condition due to 
combat wounds or other service trauma.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service, nor 
can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(b) (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor can an organic disease of the nervous system be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Hypertension was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Residuals of frostbite of the upper extremities were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  Residuals of frostbite of the lower extremities were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

6.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

7.  Claimed residuals of dental trauma were not incurred in 
or aggravated by service, and the veteran is not otherwise 
eligible for VA outpatient dental treatment. 38 U.S.C.A. 
§§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2002 VCAA letter, under a heading entitled "What Must 
the Evidence Show to Establish Entitlement to the Benefit You 
Want," the RO stated that to establish entitlement to 
service connection, the evidence must show an injury in 
service or a disease that began in or was made worse by 
service, or an event in service causing injury or disease, a 
current physical or mental disability, and a relationship 
between the current disability and the injury, disease, or 
event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a January 2002 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence.  The RO 
stated that it would obtain any VA medical records or other 
medical treatment records identified by the veteran.  

In a June 2002 letter, the RO requested the veteran to submit 
detailed information regarding his stressors in service which 
caused his post-traumatic stress disorder, including dates 
and places the incidents occurred, and the unit (division, 
regiment, battalion, and company) to which he was assigned at 
the time of the incident.  If the incidents involved the 
death of one or more friends, the RO requested that the 
veteran furnish their names.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained part of the veteran's service 
medical records (the discharge examination report and the 
veteran's report of medical history at discharge).  Further, 
VA has obtained private treatment records, VA treatment 
records, and VA examination reports.  In a June 2002 letter, 
the RO notified the veteran that his service records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  The RO requested the veteran to submit 
additional information, which the veteran did.  The RO 
requested further records from alternate sources, including 
sick reports and morning reports.  A negative reply was 
received.

The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.  In a 
January 2004 statement, the veteran stated that he had no 
further evidence to submit.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for hypertension, 
malaria, or an organic disease of the nervous system may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Malaria

The Board finds that the preponderance of the evidence is 
against a grant of service connection for malaria.

In an October 2002 VA examination report, the veteran 
reported that while in the service in Korea, he went to sick 
bay because of an acute febrile illness with fever, sweats, 
rigors, and diffuse joint aches.  A corpsman saw him, did a 
blood smear, diagnosed malaria, and gave him treatment with 
an injection and then some pills.  He had a recurrence of 
similar symptoms a few weeks later and again took pills and 
got better.  The veteran stated that for several years 
thereafter, he would have two- or three-day illness with 
acute unexplained fevers, some rigors, and sweats.  This 
would resolve spontaneously.  It was never diagnosed.  This 
stopped happening approximately 20 years prior and had not 
recurred.

The examiner found no current symptoms of malaria and stated 
that the condition was not currently present.  The veteran's 
weight was stable, nutritional status was good, and there 
were no residuals of malnutrition or vitamin deficiency.  The 
diagnosis was history of malaria, resolved.  

The Board notes that entitlement to service connection is 
limited to cases where disease or injury have resulted in 
disability.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Although the veteran may have had malaria in 
service, the veteran does not describe current 
symptomatology, and the examiner found that the disease had 
resolved.  The Board finds that the preponderance of the 
evidence is against a grant of service connection for 
malaria, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.

B.  Tinnitus

The Board finds that the preponderance of the evidence is 
against a grant of service connection for tinnitus.

In the October 1952 Report of Medical Examination upon 
release from active duty, clinical evaluation of the ears was 
normal.  Hearing was 15/15 in each ear.  Under the heading 
"summary of defects and diagnoses" was noted "healthy 
white adult."  In an October 1952 "Report of Medical 
History," the veteran checked a box indicating that he did 
not have nor ever had ear trouble.

In an October 2002 VA audiological assessment, the veteran 
reported that he was in field artillery in Korea from 1951 to 
1952 and did not wear hearing protection.  He then worked in 
automotive repair for two years as a civilian and then spent 
his remaining years in agriculture, working around heavy farm 
equipment.  He did not wear hearing protection.  He also 
reported hunting for approximately fifteen years without 
hearing protection.  

The examiner noted that the veteran reported a constant, 
bilateral tinnitus that the veteran first noticed ten years 
prior.  The examiner stated that this was far after the 
veteran served in the military and therefore, it was less 
likely than not that the tinnitus was the result of noise 
exposure in the military.  The examiner noted that the 
veteran was in field artillery when in the military, but that 
he also had an extensive civilian occupational and 
recreational noise exposure history.

Although the veteran does have a current disability of 
tinnitus, there is no competent evidence of a nexus to 
service.  Although the veteran has asserted that tinnitus is 
the result of service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether tinnitus is related to 
noise exposure in service is a matter of medical etiology.  
Further, the examiner's opinion constitutes negative 
evidence.  The examiner clearly indicated that it was less 
likely than not that tinnitus was the result of noise 
exposure in the military.  The Board also notes that the 
veteran has self-reported that the onset was years after 
service, rather than an in-service onset.  Finally, the 
service medical records reflect normal evaluation of the 
ears.  The Board finds that the preponderance of the evidence 
is against a grant of service connection for tinnitus, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

C.  Hypertension

The Board finds that the preponderance of the evidence is 
against a grant of service connection for hypertension.

In the October 1952 Report of Medical Examination upon 
release from active duty, clinical evaluation of the heart 
was normal.  Blood pressure was 121/80.  Under the heading 
"summary of defects and diagnoses" was noted "healthy 
white adult."  In an October 1952 "Report of Medical 
History," the veteran checked boxes indicating that he did 
not have nor ever had palpitation or pounding heart or high 
blood pressure.

In a December 1999 VA outpatient treatment report, it was 
noted that the veteran had hypertension for the prior 45 
years.  His blood pressure was 200/96.  The assessment was 
systolic hypertension, blood pressure high due to not taking 
medications.

In an October 2002 VA examination report, the veteran 
reported that around 1962, he passed out and was noted to 
have blood pressure of 200/110.  At that time he had 
dizziness, but there was none presently.  Upon examination, 
the veteran's current blood pressure was 164/64.  The 
examiner noted that the EKG showed what appeared to have been 
an occult anterior myocardial infarction with some 
ventricular ectopics.  A chest x-ray showed no cardiomegaly 
or congestive heart failure, but there were calcific plaques 
in the aorta and evidence of pulmonary emphysema.  The 
diagnosis was hypertension, onset 1962, 10 years after 
separation from service, not service connected.  

Although the veteran has asserted that his hypertension is 
the result of service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether his hypertension is the 
result of service is a matter of medical etiology.  

In two medical reports of record, there is a conflict in the 
evidence as to the onset of the veteran's hypertension.  In 
the December 1999 report, it was noted that the veteran had 
hypertension for the prior 45 years.  In the October 2002 
report, the onset was noted to be in 1962.  These estimations 
of the date of onset of the veteran's hypertension appear to 
be based on the veteran's reports.  Thus, even though they 
appear in medical examination reports, they are bare 
transcriptions of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  A medical opinion 
without a factual predicate is of little value.  

Further, the veteran's assertions of continuity of 
symptomatology since discharge are not supported by the 
evidence of record.  Savage v. Gober, 10 Vet. App. 488 
(1997).  A diagnosis of hypertension is noted in a September 
1990 private outpatient treatment report, approximately 40 
years after discharge from service.  Finally, the service 
medical records reflect normal evaluation of the heart and 
normal blood pressure.  

At this time, there is no competent evidence of hypertension 
or myocardial infarction during service, his heart and 
vascular system was normal at separation, there is no 
competent evidence of hypertension or myocardial infarction 
within one year of separation, and there is no competent 
evidence linking the post service diagnosis to service.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for status post 
myocardial infarction, with hypertension, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

D.  Residuals of frostbite, upper and lower extremities

The Board finds that the evidence supports a grant of service 
connection for residuals of frostbite, upper extremities and 
residuals of frostbite, lower extremities.

In an October 2002 VA examination report, the veteran 
reported that during service he had cold weather exposure 
with frostbite of his feet particularly and, to a minor 
extent, his hands.  He reported that soon after returning 
from the war, he began having varicose veins, left leg worse 
than right.  He reported that these had progressed through 
the years and that he had to wear thromboembolic disease 
stockings to decrease edema and to give support to the veins.  
He reported aching in the lower extremities, left greater 
than right, particularly in the posterior leg.  The examiner 
noted that the large varicose veins were also unsightly in 
appearance.

Upon physical examination, the examiner noted marked visible 
and palpable varicose veins, particularly on the left 
extending from the distal thigh medially down into the leg 
and with smaller varicose veins superficially on the foot.  
The diagnosis was varicose veins and chronic venous 
insufficiency.  The examiner noted that the veteran related 
that the varicose vein condition had been present since the 
months soon following his return from Korea.  The examiner 
stated that the veteran experienced cold weather injury to 
his feet and that it was likely that vascular damage from the 
cold injury had manifested in varicose veins as well as in 
some arterial peripheral vascular disease.

Although clinical evaluation of the feet was normal as 
reported in the October 1952 discharge examination, the Board 
notes that the veteran is competent to report that he was 
exposed to cold weather during service.  According to his DD 
Form 214, the veteran served 9 months and 25 days in foreign 
and/or sea service, including time in Korea.  38 U.S.C.A. 
§ 1154(a).  He was awarded the Korean Service Medal with one 
bronze star.  His report of cold exposure is credible.  The 
October 2002 VA examiner provides current diagnoses of 
varicose veins and chronic venous insufficiency, and he 
provides a nexus between the current diagnoses and the 
veteran's exposure to the cold weather exposure during 
service.  Accordingly, the Board finds that the evidence 
supports a grant of service connection for residuals of 
frostbite, upper extremities, and residuals of frostbite, 
lower extremities, to include varicose veins.

E.  Post-traumatic stress disorder

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003).  

In the October 1952 Report of Medical Examination, clinical 
psychiatric evaluation was normal.  In the October 1952 
Report of Medical History, the veteran checked boxes 
indicating that he did not have nor ever had depression or 
excessive worry, frequent or terrifying nightmares, or 
nervous trouble of any sort.

In an October 2002 post-traumatic stress disorder examination 
report, the examiner entered a diagnosis of post-traumatic 
stress disorder, and noted that the veteran's post-traumatic 
stress disorder symptoms impacted his cognitive, social, and 
affective behaviors significantly.  He noted that the 
symptoms present included nightmares, traumatic 
recollections, depressed mood, elevated anxiety, sleep 
depravation, and demoralization, which were severe and of 
latent onset.  However, the examiner does not link the 
veteran's post-traumatic stress disorder to a specific 
stressor.  Rather, he links it to the veteran's combat 
experiences in general, such as being subjected to aerial 
bombing, incoming artillery fire, and ground attacks.  He 
also noted that the veteran was shot at, had to scramble 
because of incoming bombs, and witnessed fellow soldiers die 
on the field of battle.  These are not specific stressors 
capable of confirmation.

The Board notes that the veteran did not engage in combat 
with the enemy, based on information contained in his DD Form 
214, which notes that he served 9 months in foreign and/or 
sea service, was awarded the Korean Service Medal with one 
Bronze Service Star, and served in the "Hq Btry  17th FA 
Bn."  The related civilian occupation was noted to be 
"Proof Technician, Anti Arty."  The veteran's award and 
duty assignment do not indicate that he engaged in combat 
with the enemy.  In the absence of proof that the veteran 
engaged in combat with the enemy, there must be credible 
supporting evidence that the claimed stressors occurred.  
However, the veteran has not provided specific information 
which might be verified by VA.  He did not reply to the post-
traumatic stress disorder questionnaire.  The duty to assist 
is not a one-way street.  Without information regarding his 
stressors, which is information only the veteran can provide, 
VA is unable to verify that the stressors occurred, and the 
claim for service connection for post-traumatic stress 
disorder must fail.

The veteran's submission of a newspaper article noting that 
he was home after a year in the Korean fighting is not 
evidence of combat or sufficiently detailed to establish 
either a stressor or allow further development.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

G.  Dental trauma

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of dental 
trauma for purposes of dental treatment.

In an October 2002 VA examination report, the examiner noted 
that the veteran was in Korea at the time he had periodontal 
disease, where he lost several teeth, that the rest of the 
teeth were lost some years after the service because of 
periodontal disease, and that the veteran presented with 
severe atrophy of the mandible.  The veteran presented 
edentulous, and it was noted that maxillary and mandibular 
dentures could be fabricated.  The mandible was found to be 
in a Class 4 situation, with severe bone loss, which could be 
replaced by upper and lower dentures.

The Board notes that under the applicable regulation, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
compensable, and thus must be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 3.381 (2004).

Under 38 U.S.C.A. § 1712 and 38 C.F.R. § 3.381, outpatient 
dental services and treatment, and related dental appliances, 
shall be furnished under this section only for a dental 
condition or disability-- 
      (A) which is service-connected and compensable in 
degree; 
      (B) which is service-connected, but not compensable in 
degree, but only if-- 
         (i) the dental condition or disability is shown to 
have been in existence at time of the veteran's discharge or 
release from active military, naval, or air service; 
         (ii) the veteran had served on active duty for a 
period of not less than 180 days or, in the case of a veteran 
who served on active duty during the Persian Gulf War, 90 
days immediately before such discharge or release; 
         (iii) application for treatment is made within 90 
days after such discharge or release, except that (I) in the 
case of a veteran who reentered active military, naval, or 
air service within ninety days after the date of such 
veteran's prior discharge or release from such service, 
application may be made within 90 days from the date of such 
veteran's subsequent discharge or release from such service, 
and (II) if a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction; and 
         (iv) the veteran's certificate of discharge or 
release from active duty does not bear a certification that 
the veteran was provided, within the 90-day period 
immediately before the date of such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental services and treatment indicated by the 
examination to be needed; 
      (C) which is a service-connected dental condition or 
disability due to combat wounds or other service trauma, or 
of a former prisoner of war; 
      (D) which is associated with and is aggravating a 
disability resulting from some other disease or injury which 
was incurred in or aggravated by active military, naval, or 
air service; 
      (E) which is a non-service-connected condition or 
disability of a veteran for which treatment was begun while 
such veteran was receiving hospital care under this chapter 
and such services and treatment are reasonably necessary to 
complete such treatment; 
      (F) from which a veteran who is a former prisoner of 
war is suffering; 
      (G) from which a veteran who has a service-connected 
disability rated as total is suffering; or 
      (H) the treatment of which is medically necessary (i) 
in preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.

38 U.S.C.A. § 1712 (West 2002).

The applicable regulation for service connection of dental 
conditions for treatment purposes provides as follows:
 
(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient 
dental treatment as provided in § 17.161 of this 
chapter. 
 
(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war. 
 
(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 
days or more of active service. 
 
(d) The following principles apply to dental conditions 
noted at entry and treated during service:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 
180 days or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the 
existing filling was replaced, after 180 days or 
more of active service.

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that 
they were filled during service. However, new 
caries that developed 180 days or more after such a 
tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.

(5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment 
during service.

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.

(e) The following will not be considered service-
connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of 
active service, or was due to combat or in-service 
trauma; and

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.

38 C.F.R. § 3.381 (2004).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C.A. § 1712(b) and 38 CFR 17.93 to the 
extent prescribed and in accordance with the applicable 
classification and provisions set forth in this section.

(a) Class I. Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function. There is no time limitation for making 
application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release 
from active service, which took place before October 1, 
1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if:

(A) They were discharged or released, under 
conditions other than dishonorable, from a period 
of active military, naval or air service of not 
less than 180 days.

(B) Application for treatment is made within one 
year after such discharge or release.

(C) Department of Veterans Affairs dental 
examination is completed within 14 months after 
discharge or release, unless delayed through no 
fault of the veteran.

(ii) Those veterans discharged from their final period 
of service before August 13, 1981, who had reentered 
active military service within one year from the date of 
a prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions 
relating to any such prior periods of service within one 
year of their final discharge or release.

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be 
made within one year after the date of correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.

(f) Class IIR (Retroactive). Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following 
conditions:

(1) Application for such retroactive benefits is 
made within one year of April 5, 1983.

(2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.

All Class IIR (Retroactive) treatment authorized 
will be completed on a fee basis status.

(g) Class III. Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program 38 U.S.C.A.  Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated 
in § 17.47(g).

38 C.F.R. § 17.161 (2003).

The Board notes that the veteran is not eligible for 
treatment under Class I, which requires the veteran to have a 
compensable dental disability.  38 C.F.R. § 17.161 (2004).  
The veteran is not eligible under Class II, as he did not 
make application for treatment within one year from discharge 
from service.  38 C.F.R. § 17.161(b)(2).  The veteran is not 
eligible under Class II(b) or Class II(c), as the records do 
not indicate that he was a prisoner of war.  He is not 
eligible under Class IIR, as the record does not indicate 
that he made prior application for dental treatment at VA.  
He is not eligible under Class III, as he does not have a 
dental condition that has been professionally determined to 
be aggravating disability from an associated service-
connected condition or disability.  He is not eligible under 
Class IV, as he does not have service-connected disabilities 
rated at 100 percent, and he is not eligible under Class V, 
as he is not participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31.

The veteran contends that he is eligible for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
38 C.F.R. § 17.161(c).  The veteran's service medical records 
are not associated with the claims file, as they were lost in 
the 1973 fire at the NPRC, with the exception of the October 
1952 discharge Report of Medical Examination and Report of 
Medical History.  In the Report of Medical Examination, 
clinical evaluation of the mouth was normal.  The veteran's 
teeth were classified as Class I.  Teeth numbered 10, 14, and 
32 were noted to be missing, and teeth 10 and 11 were noted 
to be restorable.  In the Report of Medical History, the 
veteran checked a box indicating that he did not have nor 
ever had severe tooth or gum trouble.  

The Board finds no indication that the teeth were lost due to 
combat wounds or dental trauma.  Further, in the October 2002 
examination, the dentist indicated that the teeth were lost 
due to periodontal disease.  Teeth lost to periodontal 
disease are noncompensable.  Based on the evidence of record, 
the veteran does not otherwise qualify for outpatient dental 
treatment.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of dental trauma for purposes of 
dental treatment, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.
 

ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for status post myocardial 
infarction, with hypertension is denied.

Entitlement to service connection for residuals of frostbite, 
upper extremities, is granted.

Entitlement to service connection for residuals of frostbite, 
lower extremities, is granted.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



